Memorandum: Defendant appeals from a judgment convicting him upon a plea of guilty of course of sexual conduct against a child in the first degree (Penal Law former § 130.75 [a]) and sexual abuse in the second degree (§ 130.60 [2]). The waiver by defendant of the right to appeal encompasses his challenge to Supreme Court’s suppression ruling (see People v Kemp, 94 NY2d 831, 833 [1999]; People v Conway, 43 AD3d 635 [2007], lv denied 9 NY3d 990 [2007]), as well as his challenge to the severity of the sentence (see People v Lopez, 6 NY3d 248, 256 [2006]; People v Dupont, 292 AD2d 872 [2002], lv denied 98 NY2d 650 [2002]). Present—Hurlbutt, J.P., Lunn, Fahey, Eeradotto and Fine, JJ.